48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Gary SMITH, Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee,andATTORNEY GENERAL, of the United States Department ofJustice;  DIRECTOR OF THE FEDERAL BUREAU OFPRISONS, Defendants.
No. 94-2128.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 16, 1995Decided:  March 2, 1995

James Gary Smith, Appellant Pro Se.  Roann Nichols, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
James Gary Smith appeals from the district court's order dismissing his Federal Torts Claim Act action claiming medical malpractice while he was incarcerated in a federal prison due to his untimely filing of a motion for administrative reconsideration.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Smith v. United States, No. CA-94-482-S (D. Md. July 6, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED